Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is based on the application filed on 5/24/2019. Claims 1-20 as originally filed are considered here.

Election/Restrictions
Applicant’s election of Group I, including claims 1-14 in the reply filed on 2/4/2021 is acknowledged. Claims 15-20 have been withdrawn from consideration. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Information Disclosure Statement
The Information Disclosure Statements filed on 5/24/2019 have been considered. 

Oath/Declaration
The oath or declaration filed on 5/24/2019 is acceptable.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 15-20 (Election without traverse on 2/4/2021)

Allowable Subject Matter
Claims 1-14 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-7 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 that recites a resistive random-access memory (RRAM) cell structure particularly with an isolation layer disposed upon the gate terminal, the isolation layer comprising a first via and a second via, each via defined by a perimeter extending from a top surface of the isolation layer to a bottom surface of the isolation layer, each perimeter exposing a portion of the gate terminal: the gate terminal comprising the bottom electrode; and wherein the switching layer, top 

Claims 8-14 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 8 that recites integrated circuit including an RRAM cell structure particularly with an isolation layer disposed upon the gate, the isolation layer comprising at least two vias, each via defined by a perimeter extending from a top surface of the isolation layer to a bottom surface of the isolation layer, each perimeter exposing a portion of the gate terminal; wherein the switching layer, top electrode and low resistance film are disposed in the vias in combination with other elements of the claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
 US-2012/0104344; US-2009/0236581; US-10,497,867; US-2016/0351623; US-2008/0247219: The inventions teach related device yet fail to teach or 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex Schedule. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SELIM U AHMED/Primary Examiner, Art Unit 2896